                                                                                                                   .----·-�·-..··--·-�-- ·-·--   ··�·-----·


r
    AO 245B (CASDRev.         02/18) Judgment in a Criminal Case
                                                                                                                               FILED
                                                                                         DEC 11 2018
                                             UNITED STATES DISTRICT COUF T
                                               SOUTHERN DISTRICT OF CALIFORNIA sou.f���.:;      1g� 2�8�JRNIA I
                                                                                                                   j D,y
                                                                                                                   .              g,���Szw_
                                                                                                                                        fT              DEPUTY
                   UNITED STATES OF AMERICA                                      JUDGMENT IN A               CRIMINA.£-CASE                .     -   -·--·-
                                                                                                                                                           ---·




                                        V.                                       (For Offenses Committed On or After November 1,               1987)
                 ALEJANDRO RAMIREZ-ORTIZ (I)
                   Charged as Artemio Garcia-Mendez                                 Case Number:         3:18-CR-03562-MMA

                                                                                 Jason T. Conforti
                                                                                 Defendant's Attorney
    REGISTRATION NO.                    71451298

    D -
    THE DEFENDANT:

    IZI    pleaded guilty to count(s)           One of the Information.
          was found guilty on count(s)
    D     after a plea of not guilty

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


          Title and Section I Nature of Offense                                                                Count
          8:1326(A), (B) - Removed Alien Found In The United States (Felony)                                   1




          The defendant is sentenced as provided in pages      2 through          ------
                                                                                           2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                                     dismissed on the motion of the United States.

    !ZI    Assessment:    $100.00 waived

           JVTA Assessment*:     $
    D
           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

    IZI    No fine                   D   Forfeiture pursuant to order filed                                                     , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                                 HON. MICHAEL M. ANELLO
                                                                                 UNITED STATES DISTRICT JUDGE




                                                                                                                            3:18-CR-03562-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                ALEJANDRO RAMIREZ-ORTIZ (I)                                              Judgment - Page 2 of2
CASE NUMBER:             3:18-CR-03562-MMA


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section l326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:



       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on



at   ______                              ,   with a certified copy of this judgment.




                                                                UNITED STATES MARSHAL




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                               3:18-CR-03562-MMA
